NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ANDY R. BALMIR,                     )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D13-4896
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed September 18, 2015.

Appeal from the Circuit Court for Charlotte
County; John L. Burns, Acting Circuit
Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jessica Stephans,
Assistant Attorney General, Tampa, for
Appellee.



KHOUZAM, Judge.


              Andy R. Balmir challenges the revocation of his drug offender probation.

We affirm without comment the trial court's adjudication and finding that Balmir willfully

violated his probation by committing a new criminal offense. However, as the State
concedes, the revocation order incorrectly states that Balmir admitted to violating his

probation even though the trial court conducted a revocation hearing prior to finding him

in violation. Therefore, we remand for the trial court to correct this scrivener's error.

See Hamilton v. State, 128 So. 3d 177, 177 (Fla. 2d DCA 2013).

              Affirmed and remanded with instructions.


CASANUEVA and BLACK, JJ., Concur.




                                            -2-